     Case 2:20-cv-00066-DPM-PSH Document 85 Filed 11/17/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                       DELTA DIVISION

JARELL D. TERRY                                                        PLAINTIFF
ADC #149998C

v.                       No: 2:20-cv-66-DPM-PSH

CALVIN ARNETT, Sergeant, EARU;
AMANDA GRANGER, Former Lieutenant,
EARU; BERNARD HAMILTON, JR., Sergeant,
EARU; and KENYON RANDLE, Major, EARU                           DEFENDANTS

                                 ORDER
      On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, Doc. 77, and overrules Terry's objections,
Doc. 81.   FED.   R. Crv. P. 72(b) (1983 addition to advisory committee
notes). The Court has reviewed Terry's exhibits, Doc. 79, but his motion
for summary judgment is still too early. Thus, Terry's motion, Doc. 58,
is denied without prejudice. After the parties complete discovery, and
exhaustion is addressed, Terry may seek summary judgment.
       So Ordered.

                                                           p
                                         D .P. Marshall Jr.
                                         United States District Judge

                                           I 7 N611eM.fwt_ ;zo,;2. o
